OPINION — AG — ** SURETY BOND — EXECUTED WITH INDIVIDUALS ** (1) A SURETY BOND AS REFERRED TO IN 59 Ohio St. 848 [59-848] MAY BE EXECUTED EITHER WITH A CORPORATE SURETY COMPANY, AS SURETY, OR WITH INDIVIDUALS, AS SURETY. HOWEVER, THE FORM OF THE BOND, AS WELL AS THE FINANCIAL RESPONSIBILITY OF THE SURETY THEREON, WHETHER CORPORATE OR INDIVIDUALS, MUST BE APPROVED BY THE REAL ESTATE COMMISSION. (2) THE BOND ATTACHED TO YOUR LETTER IS PROPER FORM. HOWEVER THE APPROVAL OF THE FORM OF SAID BOND, AS WELL AS THE FINANCIAL RESPONSIBILITY OF THE SURETY THEREON, IS A MATTER THAT IS PLACED BY THE STATUTE OF THE COMMISSION. (REAL ESTATE BROKER, SALESMEN LICENSE, PERFORMANCE BOND) CITE: 15 Ohio St. 371 [15-371], 19 Ohio St. 154 [19-154], OPINION NO. JULY 27, 1935 — MARSHALL (FRED HANSEN)